UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6062


CHARLES ANTHONY FULLER,

                  Petitioner – Appellant,

          v.

LEWIS D. SMITH,

                  Respondent – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:09-cv-00324-WO-LPA)


Submitted:   July 27, 2010                  Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Charles Anthony Fuller,       Appellant Pro Se.     Clarence Joe
DelForge, III, Assistant      Attorney General, Raleigh,    North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles Anthony Fuller seeks to appeal the district

court’s    order     accepting      the      recommendation          of    the    magistrate

judge    and     denying       relief   on     his       28   U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of   appealability.             28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial      showing        of     the       denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Fuller has not made the requisite showing.

Accordingly,       we     deny    Fuller’s        motion      for    a     certificate        of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3